DETAILED ACTION
Status of the Application
This Office Action is the sixth action on the merits, the third action after the filing of a Request for Continued Examination (RCE), and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 6/2/2021 in response to Office Action (final rejection) mailed 4/2/2021. 
Claims 1-4 and 7-19 were previously pending. With Applicant’s filing of 6/2/2021 Claim 1 is amended and Claims 2-4 and 7-19 are as previously presented. Presently Claims 1-4 and 7-19 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After Final Consideration Pilot Program (AFCP) 2.0
Applicant’s request filed 6/2/2021 for entry into AFCP 2.0 is acknowledged, and is GRANTED.

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 6/2/2021, with respect to Claims 1-4 and 7-19 have been fully considered and are persuasive. The rejections of Claims 1-4 and 7-19 are withdrawn. 

Allowable Subject Matter
Claims 1-4 and 7-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable because the recited limitation that each of the first, second, and third construction chamber base body segments limits a respective construction room portion describing a full inner perimeter of a corresponding portion of the construction room and co-defining a base shape of the construction room, when taken with the claim as a whole, has not been shown or reasonably 
A close prior art reference of record Pialot discloses a construction chamber for the powder-based additive manufacture of a three-dimensional component including a construction chamber base body with a second construction chamber base body segment in which a build plate slides, and a transport container which together limits a working zone, the transport container and the second construction chamber base body segment being attached or attachable to each other by first and second attachment elements. Pialot does not disclose the transport container can be a first construction chamber base body segment, and does not disclose a third construction chamber base body segment that limits a respective construction room portion describing a full inner perimeter of a corresponding portion of the construction room and co-defining a base shape of the construction room.
A close prior art reference here made of record Uckelmann et al. (US 2013/0108726 A1) discloses a powder chamber comprising a powder chamber base body limiting a powder room, wherein the powder chamber base body is formed segmented into several powder chamber base body segments that can be attached or are attached to each other forming the powder chamber base body. Uckelmann et al. do not disclose each of a first, second, and third construction chamber base body segments limits a respective construction room portion describing a full inner perimeter of a corresponding portion of the construction room and co-defining a base shape of the construction room.
A close prior art reference of record Heugel discloses a modularly constructed manufacturing station formed from a first construction chamber base body segment and an attachable module (second construction chamber base body segment) which is configured so that it can be fitted on to the base unit. A plurality of attachable modules may be provided and attached serially, however the other modules are not construction chamber base body segments but rather are for carrying out other functions. Heugel
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743